             Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ASHLEY DONNELLY,                                          :
                                                               :
                               Plaintiff,                      :
                                                               :            CIVIL ACTION
                      v.                                       :
                                                               :            NO. 20-4189
     CAPITAL VISION SERVICES, LP, et al,                       :
                                                               :
                               Defendants.                     :
                                                               :
                                                               :

                                                MEMORANDUM

TUCKER, J.                                                                       August 2, 2021

           Before this Court are Motions to Dismiss from Defendants MyEyeDr. (ECF 13) and

Capital Vision Services, LP (ECF 16), and Plaintiff’s responses (ECFs 25 and 26). Because

Plaintiff has properly served MyEyeDr. and properly pled claims relating to ADA eligibility and

retaliation under both the ADA and Title VII, both motions are denied.

I.         FACTUAL AND PROCEDURAL BACKGROUND1

           Plaintiff was hired as an optometric technician at a MyEyeDr. (MED) practice in

Newton, Pennsylvania in March 2019. Plaintiff told her managers, including the manager of the

Newtown office, Linda Gilroy, that she was pregnant in late June or early July 2019. Afterwards,

multiple other technicians left and were not replaced, leaving Donnelly the sole technician in the

practice. As a result, Donnelly was left to perform the work of three technicians. Furthermore,

management began to treat her in a more hostile manner due to her pregnancy and anticipated

maternity leave.




1
    This section primarily draws from Plaintiff’s Response to Capital Vision Services’ Motion to Dismiss (ECF 25).


                                                           1
          Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 2 of 13




         Donnelly alleges one of the doctors, David Duffy, began to treat her rudely, excessively

criticized and scrutinized her work, and exhibited frustration with both her inability to do the

work of all three technicians, and her impending maternity leave.

         In August 2019, a new technician with less training than Donnelly was hired; Plaintiff

had to train the new employee for several months. In November 2019, Donnelly submitted her

request for six weeks of maternity leave to HR, intending to work until her due date in early

February 2020.

         HR told Donnelly she was not eligible for Family and Medical Leave Act (FMLA) leave

until March 2020, after a full year of employment, but the first several weeks of the maternity

leave would be designated as Americans with Disabilities Act (ADA) protected leave. She began

leave on her original timetable and gave birth on February 10, 2020. The leave would have her

return to work on March 23, 2020.

         Due to the COVID-19 pandemic, the MED practice was closed and employees were

furloughed. Donnelly told her managers she was prepared to return to work on March 23, but due

to the two-week delay in reopening, employees were offered two weeks’ pay as compensation.

Donnelly alleges she was initially excluded from the compensation until she raised the issue of

disparate treatment and threatened to escalate to legal action.

         As employees were called back to the practice, Donnelly was never recalled, and instead

was informed her job was eliminated due to restructuring in letter dated June 23, 2020.

         Donnelly alleges this was a pretextual reason, as (1) someone in the same role was

retained despite less ability to do the job, (2) her role was advertised around the time of the

termination, and (3) the termination came shortly after she requested and used ADA and FMLA

leave.




                                                  2
          Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 3 of 13




        Donnelly filed the first iteration of this complaint on August 26, 2020. Capital Vision

Services and MED filed their Motions to Dismiss on December 4, 2020. 2 These motions only

address the second and third counts of the complaint, which allege discrimination and retaliation

under Title VII/The Pregnancy Discrimination Act, and disability discrimination and retaliation

under the ADA, respectively.3

II.     LEGAL STANDARD

        Under Federal Rule of Civil Procedure 12(b)(5), a district court may dismiss a suit for

“insufficient service of process.” Under Rule 12(b)(4), a court can also dismiss for “insufficient

process”. In evaluating a 12(b)(4) motion, the court considers the adequacy of the contents of the

documents served. McCaffrey v. Windsor at Windermere Ltd. P’ship, No. CV 17-460, 2017 WL

5483773, at *4 (E.D. Pa. Nov. 15, 2017). Under either rule, the plaintiff has the burden of

establishing proper service per Federal Rule of Civil Procedure 4, which can be proved by a

preponderance of the evidence. Kornea v. J.S.D Mgmt., Inc., 366 F. Supp. 3d 660, 667 (E.D. Pa.

2019); Talley v. Supreme Ct. of Pennsylvania, No. 3:17-CV-1632, 2019 WL 5446052, at *5

(M.D. Pa. May 23, 2019).

        Under Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss a complaint

when factual allegations are not sufficient to state a claim for relief that is “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This “requires more than labels and conclusions,

and a formulaic recitation of a cause of action’s elements will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 545 (2007). A court must accept well-pleaded facts as true but disregard

legal conclusions. Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009). A court must also


2
  Capital Vision Services, LP manages independently owned optometry practices operating under the name
MyEyeDr. Am. Compl. ¶ 7.
3
  The first count of the Amended Complaint, which is not addressed by the two motions, alleges interference and
retaliation under the FMLA.


                                                        3
           Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 4 of 13




determine whether facts alleged are sufficient to show that the plaintiff has a “plausible claim for

relief.” Id at 211. Determining whether a complaint has raised a plausible claim for relief is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Ashcroft, 556 U.S. at 679.

III.      DISCUSSION

          This Court will first address the MyEyeDr. Motion to Dismiss, before addressing the

more substantive arguments put forth by Capital Vision Services as to Plaintiff’s ADA and Title

VII-derived claims. Both motions are denied.

       A. MyEyeDr. Was Properly Served

          MyEyeDr. (MED) argues it should be dismissed from this suit because Plaintiff did not

properly serve the entity under Federal Rules of Civil Procedure 12(b)(4) and (b)(5). The basis

for this claim is “the complaint and summons delivered to the MEDO-PA [MyEyeDr. Optometry

of Pennsylvania] location only names ‘MyEyeDr.’ MEDO-PA does not know, and does not

admit, that it is the ‘MyEyeDr.’ on whom Plaintiff attempted to make service.” MED Mot.

Dismiss 2 (ECF 14). This deeply absurd attempt to dismiss relies on a ticky-tack, hyper-technical

reading of the service requirements, and as such is rejected by the Court.

          Plaintiff upon filing her original complaint mailed out the document and waivers to

Defendants. After the non-return of these waivers, Plaintiff served the complaint on Defendant

MED via process server on October 14, 2020. Pl.’s Opp. MED Mot. Dismiss, Ex. A (ECF 26-2).

On October 28, 2020, counsel for MED and Capital Vision Services emailed Plaintiff’s counsel

to seek a 30 day extension of time to answer or make a responsive pleading. Id. at Ex. B. In

neither this communication nor in the approximately one month between then and the December




                                                  4
         Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 5 of 13




4, 2020 filing of the MED Motion to Dismiss, did Defendant mention any deficiency with

Plaintiff’s service. Pl.’s Br. Opp. MED Mot. Dismiss 3 (ECF 26).

       Under Federal Rule of Civil Procedure 4, a corporation can be served by “delivering a

copy of the summons and of the complaint to an officer, a managing or general agent or any

other [authorized] agent.” Fed. R. Civ. P. 4(h)(1)(B). Plaintiff used a process server to provide

the summons and complaint to Heather Smith, the store manager of MED. See Pl.’s Opp. MED

Mot. Dismiss, Ex. A. Contrary to MED’s protestations, Smith had apparent authority as a proper

person upon whom service could be delivered. Under Pennsylvania law, an individual has

apparent authority where a principal leads people who interact with the alleged agent “to believe

that the principal has granted the agent the authority he or she purports to exercise.” Amco

Ukrservice & Prompriladamco v. Am. Meter Co., 312 F. Supp. 2d 681, 696 (E.D. Pa. 2004).

Smith appears to the public and employees of the optometry practice as the “store manager” of

MyEyeDr. Pl.’s Opp. MED Mot. Dismiss, Ex. C (showing Smith’s LinkedIn profile listing her at

that position from Feb. 2020 onwards). Smith does not state that she is actually an employee of

Defendant Capital Vision Services, and based on her presentation to the public, she would fit in

the “managing or general agent” portion of Rule 4(h).

       Additionally, MED’s argument that it should be dismissed because “MyEyeDr.” is a

trade name distinct from its legal name of “MyEyeDr. Optometry of Pennsylvania” is spurious.

Plaintiff’s documentation from her job, from the offer of employment to her pay stubs and

termination letter, all state Donnelly’s employer as “MyEyeDr.” and not “MyEyeDr. Optometry

of Pennsylvania”. See Pl.’s Opp. MED Mot. Dismiss, Ex. D (attaching each of these documents).

As Plaintiff correctly notes, the case MED cites to claim the incorrect caption was “inexcusable

neglect” specifically differentiates its situation—post judgment—from the early stages of a civil




                                                 5
         Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 6 of 13




action. See Flynn v. Best Buy Auto Sales, 218 F.R.D. 94, 96 (E.D. Pa. 2003) (“Significantly,

courts have examined proposed amendments pursuant to Rule 15(a) with greater scrutiny in

the post-judgment context.”(emphasis in original)). Defendant MED’s motion is denied and

Plaintiff may amend the caption to identify the correct MyEyeDr. entity.

   B. A Proper Title VII/ADA Retaliation Claim was Made

      Defendant Capital Vision Services seeks the dismissal of Count II and Count III of

Plaintiff’s complaint, which allege retaliation under Title VII of the Civil Rights Act and

discrimination in violation of the Americans with Disabilities Act (ADA), respectively. This

Court will first consider whether Plaintiff has appropriately alleged she fell under the protection

of the ADA. Then, it will address whether she properly pled claims of retaliation under both the

ADA and Title VII for taking pregnancy leave. Because Plaintiff has done both sufficiently for

Rule 12 purposes, Capital Vision’s Motion will be denied.

      As a guiding point to this analysis, we look to the principle recently reaffirmed by the

Third Circuit: when evaluating complaints in the employment discrimination context, a plaintiff

must only allege enough to “raise a reasonable expectation that discovery will reveal evidence of

[each] element.” Martinez v. UPMC Susquehanna, 986 F.3d 261, 266 (3d Cir. 2021) (quoting

Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009)) (ruling an “imperfect” inference,

such as a statement that a replacement employee was “significantly younger” in an age

discrimination suit is “enough to get to discovery”).

       1. Donnelly Has Properly Alleged She Was Regarded by Her Employer as Disabled

           Under the ADA Due to Pregnancy

      Capital Vision Services contends Plaintiff’s ADA claim should be dismissed because

Donnelly failed to allege her pregnancy was regarded by her employer as a disability, or that her




                                                 6
           Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 7 of 13




pregnancy even constituted a disability under the ADA. However, because she has demonstrated

the former and presented enough evidence of the latter at this stage of litigation, the ADA claim

remains.

       To establish a prima facie case of discrimination under the ADA, a plaintiff needs to

allege (1) they are disabled within the meaning of the ADA, (2) otherwise qualified to perform

the essential functions of the job, with or without reasonable employer accommodations, and (3)

they suffered an adverse employment consequence as a result of discrimination. Sulima v.

Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010). Included within the ADA’s definition

of “disability” is “being regarded as having such an impairment”. 42 U.S.C. § 12102(1)(c). To

meet the “regarded as” definition, an individual must establish that they have been subjected to

an adverse employment outcome “because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major life activity,”

above the level of a “transitory and minor” impairment expected to last under 6 months. 42

U.S.C. § 12102(3).

       As a result of the ADA Amendments Act of 2008 (ADAAA), Plaintiff does not need to

prove Capital Vision believed she was substantially limited in major life activity, as Defendant

claims. Showers v. Endoscopy Ctr. of Cent. Pennsylvania, LLC, 58 F. Supp. 3d 446, 462 (M.D.

Pa. 2014) (“whether the employer believed that any impairment substantially limited the

plaintiff's major life activities is no longer dispositive under the ADA.”). Instead, the plaintiff

needs to prove the employer “misinterpreted information about [the employee’s] limitations to

conclude that he was unable to perform a ‘wide range or class of jobs.’” Hannis-Miskar v. N.

Schuylkill Sch. Dist., No. 3:16CV142, 2016 WL 3965209, at *3 (M.D. Pa. July 22, 2016)

(citing Keyes v. Catholic Charities of the Archdiocese of Phila., 415 Fed. Appx. 405, 410 (3d




                                                   7
           Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 8 of 13




Cir. 2011))

       Plaintiff has alleged enough evidence to raise the possibility her employer regarded her as

disabled under the amended definition of the ADA. The portion of her pregnancy leave prior to

FMLA eligibility was designated as an ADA accommodation by HR. Am. Compl. ¶ 28.

Furthermore, while the status of pregnancy generically under the ADA is disputed under current

precedent, Plaintiff has pled facts making it plausible her specific pregnancy would fall within

the law.

       2. Even if Pregnancy Itself is Not an ADA-Covered Disability, Pregnancy

              Complications Are

      Plaintiff has alleged enough facts to raise an inference her own pregnancy would fall

under the ADA because she could have had complications, even if the status of pregnancies

generically under the act is disputed. As Defendant correctly notes, especially under pre-

ADAAA precedent, pregnancy alone is generally not considered a disability. See, e.g., Brennan

v. Nat’l Tel. Directory Corp., 850 F. Supp. 331, 344 (E.D. Pa. 1994) (noting “temporary, non-

chronic impairments of short duration” such as pregnancy are not disabilities under the EEOC

guidance of the time). However, the ADAAA has shifted the doctrinal environment on this issue.

A key element of Congress’ intent in drafting the law was to correct the prevailing judicial

interpretation of what constituted impairment which “substantially limits” major life activities

under § 12102(1)(A). Congress believed the interpretation had become too narrow and “created

an inappropriately high level of limitation necessary to obtain coverage under the

ADA.” See Pub.L. 110–325, 122 Stat. 3553, § 2(b)(5). As a result, post ADAAA EEOC

guidance states the “substantially limits” language “shall be construed broadly in favor of

expansive coverage, to the maximum extent permitted by the terms of the ADA . . . [as it] is not




                                                 8
          Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 9 of 13




meant to be a demanding standard.” 29 C.F.R. § 1630.2(j)(1)(i). Furthermore, such an

assessment of an impairment’s limiting impact “requires an individualized assessment”. Id. at §

1630.2(j)(1)(iv). As a result, “courts interpreting the Act in light of the 2008 amendments have

found that complications arising out of pregnancy can constitute disability sufficient to invoke

the ADA”. Oliver v. Scranton Materials, Inc., No. 3:14-CV-00549, 2015 WL 1003981, at *7

(M.D. Pa. Mar. 5, 2015) (emphasis in original). Whether such complications qualify for

protection under the law is a question of fact. Id.

       Furthermore, Plaintiff’s termination after giving birth does not categorically bar an ADA

claim as to her pregnancy, as Defendant contends. In making this argument, Capital Vision

Services relies on Parrotta v. PECO Energy Company, where the utility terminated an employee

with a foot injury after he tested positive for cannabis in a drug screening. 363 F. Supp. 3d 577,

591 (E.D. Pa. 2019). However, in that case, the plaintiff was able to return to work after the

disability, while Donnelly was terminated by Capital Vision Services without returning to her

position. An interpretation of the law suggested by Defendant would allow for employers to

avoid liability under the ADA by simply firing individuals the day after they “recovered” from

their disability.

       Furthermore, the cases Parrotta cited for the statement that disability is measured “at the

time the adverse action occurred” actually focused on whether the qualification prong of

“qualified individual with a disability” under the ADA applied, when that aspect of the prima

facie analysis is contested. See Mills v. Temple Univ., 869 F. Supp. 2d 609, 621 (E.D. Pa. 2012)

(“To begin, the determination of whether a person was a qualified individual with a disability for

the purposes of an ADA claim is not made from the time the lawsuit was filed or any other later

time period, but from the point at which the alleged discriminatory decision was made.”)




                                                  9
        Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 10 of 13




(internal quotes omitted, citing Bowers v. NCAA, 475 F.3d 524, 535-36 (3d Cir. 2007)). Bowers

in its discussion also cited a case actually about contestation of the “qualified” prong, Turner v.

Hershey Chocolate USA. 440 F.3d 604, 611 (3d Cir. 2006) (“Here, Hershey does not contest that

Turner has a disability. . . . Therefore, our analysis focuses on whether Turner is a ‘qualified

individual.’”). For these reasons, Plaintiff’s termination post-birth does not foreclose an ADA-

based claim.

      Plaintiff should be allowed to develop a factual record around her pregnancy falling within

ADA disability protection for two reasons. First, sufficient facts have already been pled

suggesting Capital Vision Services regarded Plaintiff as disabled. See supra Section III.B.1.

Second, pregnancy complications are considered a disability under the ADA, and Plaintiff gave

birth under the specific circumstances of the early stages of the COVID-19 pandemic, which led

to fears around accessing medical care during pregnancy more broadly that could have led to

health problems surrounding the pregnancy. See generally Rosemary Townsend, et al. Global

changes in maternity care provision during the COVID-19 pandemic: A systematic review and

meta-analysis, The Lancet - EClinicalMedicine, June 19, 2021, available at

https://doi.org/10.1016/j.eclinm.2021.100947 (“Reduced maternity healthcare-seeking and

healthcare provision during the COVID-19 pandemic has been global, and must be considered as

potentially contributing to worsening of pregnancy outcomes observed during the pandemic.”). If

discovery proceeds and there is insufficient evidence Plaintiff’s pregnancy met the ADA bar for

disability status, Defendant may revisit this question as a Rule 56 motion.

       3. FMLA Maternity Leave May Constitute Title VII Protected Activity

      Plaintiff has also properly pled the elements of a Title VII retaliation claim relating to her

dismissal for taking FMLA leave. Title VII makes it unlawful for an employer to retaliate against




                                                 10
          Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 11 of 13




an employee for “oppos[ing] any practice made an unlawful employment practice by this

subchapter, or because [the employee] has made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. §

2000e-3(a). To make a prima facie claim for retaliation under Title VII, a plaintiff must

demonstrate (1) they engaged in activity protected by Title VII, (2) the employer took an adverse

employment action against them, and (3) there was a causal connection between their

engagement in the protected activity and the adverse employment action. Moore v. City of

Philadelphia, 461 F.3d 331, 340–41 (3d Cir. 2006).

        Defendant argues Plaintiff’s claim fails because a request for maternity leave does not

constitute protected activity under Title VII. In making this claim, Defendant cites McCormick v.

Allegheny Valley School, which ruled a request for maternity leave “is neither participation in a

Title VII proceeding nor an act in opposition of discrimination.” McCormick v. Allegheny Valley

Sch., No. CIV. A. 06-3332, 2008 WL 355617, at *17 (E.D. Pa. Feb. 6, 2008). Plaintiff counters

that this decision is not binding precedent. Plaintiff also notes the court in McCormick itself did

not cite any precedent for that interpretation of Title VII. Pl.’s Opp’n Mot. Dismiss 8. Indeed,

this characterization of the status of a maternity leave request under Title VII is disputed. In

Erdman v. Nationwide Insurance Co., a district court on remand from the Third Circuit declined

to re-evaluate its finding that an FMLA leave request could constitute activity protected under

the PHRA. No. 1:05-CV-0944, 2010 WL 235112, at *6 (M.D. Pa. Jan. 15, 2010). The court

based this view on federal courts in the Third Circuit interpreting its federal counterpart, Title

VII, to protect requests for FMLA leave,4 stating, “whether invoking one’s right to FMLA leave


4
  The PHRA and Title VII are generally construed in a similar manner. See, e.g., Kelly v. Drexel Univ., 94 F.3d 102,
105 (3d Cir. 1996) (“While the Pennsylvania courts are not bound in their interpretations of Pennsylvania law by
federal interpretations of parallel provisions in Title VII . . . its courts nevertheless generally interpret the PHRA in
accord with its federal counterparts”); Toth v. California Univ. of Pennsylvania, 844 F. Supp. 2d 611, 626 (W.D. Pa.


                                                           11
         Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 12 of 13




is an activity protected by the PHRA has not been settled by any authoritative source of law, and

the court's prediction that the Pennsylvania Supreme Court would find it to be

a protected activity remains viable.” Id.

       However, the Court does not need to resolve this doctrinal thicket to allow Plaintiff to

continue to pursue this claim. As Plaintiff notes in her brief, she has already pled other protected

activity under Title VII to establish a retaliation claim; she expressed concerns to her employer

about her exclusion from the two weeks of paid compensation given to other employees after

initial pandemic closures, and specifically invoked her status of FMLA leave in raising these

concerns. See Pl.’s Am. Compl. ¶ 33 (“after expressing numerous concerns, including that she

should not have been treated differently just because she was on FMLA and threatening to

escalate her discriminatory non-payment to a legal issue, she was provided with the two weeks of

paid compensation”). This brings Plaintiff to the point of having pled a “plausible” claim that can

get to discovery. The FMLA/Title VII claim remains.

        4. Donnelly Has Properly Pled Retaliation Under the ADA

       Plaintiff’s claim of retaliation under the ADA survives for similar reasons. The ADA bars

employers from retaliating against employees who avail themselves of the Act’s benefits. 42

U.S.C. § 12203. Owing to the similarity of the ADA’s retaliation provision to Title VII’s, it is

analyzed under the same framework. Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir.

1997). Again, the prima facie case is established by showing (1) protected employee activity, (2)

adverse employer action either after or contemporaneous with the protected activity, and (3) a


2012) (“Although the PHRA is a statute of independent force under Pennsylvania law, its proscriptions have
generally been construed to be coextensive with their federal counterparts.”).

Plaintiff intends to bring forth claims under the PHRA, but at the time of her Amended Complaint was waiting until
the exhaustion of state-level administrative remedies before pleading them in this action. Am. Compl. at p. 2 n.2.




                                                        12
        Case 2:20-cv-04189-PBT Document 33 Filed 08/02/21 Page 13 of 13




causal connection between the protected activity and the adverse action. Id. Making even

informal, verbal complaints to management about acts violating anti-discrimination statutes can

constitute protected activity. See e.g. Abramson v. William Paterson Coll. of New Jersey, 260

F.3d 265, 288 (3d Cir. 2001). As Plaintiff has appropriately pled that she complained of

discriminatory activity (see supra Section III.B.3), and has pled enough information to plausibly

make a claim of ADA status to begin with, Plaintiff has also appropriately pled the elements of a

retaliation claim under the ADA. As such, the ADA retaliation count remains.

IV.    CONCLUSION

       For the foregoing reasons, the Motions to Dismiss are DENIED.

       An appropriate order follows.




                                               13
